                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

PHILIPS MEDICAL SYSTEMS NEDERLAND                       )
B.V.; PHILIPS NORTH AMERICA LLC; and                    )
PHILIPS INDIA LTD,                                      )
                                                        )
                     Plaintiffs,                        )
                                                        )
   v.                                                   )              ORDER
                                                        )
TEC HOLDINGS, INC.; TRANSTATE                           )
EQUIPMENT COMPANY, INC.; PEAK                           )
TRUST COMPANY-AK; and                                   )
ROBERT ANDREW WHEELER,                                  )
                                                        )
                    Defendants.                         )

___________________________________________

        THIS MATTER IS BEFORE THE COURT on the “Defendant Peak Trust Company-

AK’s Motion To Seal” (Document No. 41) filed October 4, 2019. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting that the other

parties do not object, the undersigned will grant the motion.

        A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

        LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

               (a)     Scope of Rule. To further openness in civil case
               proceedings, there is a presumption under applicable common law
               and the First Amendment that materials filed in this Court will be
               filed unsealed. This Rule governs any party’s request to seal, or
               otherwise restrict public access to, any materials filed with the
               Court or used in connection with judicial decision- making. As
               used in this Rule, “materials” includes pleadings and documents of
               any nature and in any medium or format.
               (b)     Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with
               a previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to
                      have the material maintained under seal and how
                      the matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

        By the instant motion, Defendant seeks to “temporarily seal for fourteen days” its

“…Motion To Dismiss…” (Document No. 42) and its supporting memorandum and exhibits.

Defendant contends such sealing is necessary to comply with a protective order in a related

action entered by the United States District Court for the North District of Georgia. (Document

No. 41, pp. 1-2). Apparently, the other parties to this action have agreed to file an appropriate

motion within fourteen (14) days seeking to permanently seal certain information in Defendant’s

filing. Id.

        Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run on this motion, the Court



                                               2
will consider any objection to this Order from non-parties as an objection to the motion,

requiring no additional burden for any non-party under the Federal Rules of Civil Procedure.

See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that Defendant Peak Trust Company-AK’s Motion

To Seal” (Document No. 41) is GRANTED.


                                         Signed: October 7, 2019




                                              3
